Citation Nr: 0208371	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-32 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back pain.  


(The claim of entitlement to service connection for hearing 
loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
May 1996, the RO denied the veteran's claims of entitlement 
to service connection for hearing loss and residuals of a 
back injury.  In January 1997, the RO denied the claim of 
entitlement to service connection for PTSD.  In May 1997, VA 
received the veteran's Notice of Disagreement (NOD) with 
respect to the denial of service connection for PTSD, a back 
condition and hearing loss.  A Statement of the Case (SOC) 
was issued on September 17, 1997.  VA received the veteran's 
substantive appeal in November 1997.  In his substantive 
appeal, the veteran stated that he did not want a personal 
hearing.  

The Board decisions on the claims for service connection for 
PTSD, and for low back pain, are set forth below.  The Board 
is undertaking additional development on the issue of 
entitlement to service connection for hearing loss pursuant 
to authority granted by 67 Fed. Reg. 3099-104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3099-105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran served aboard the USS ORISKANY from March 
1971 to June 1972, as an aircraft mechanic; he was only 
awarded a National Defense Service Medal.  

3.  The veteran's reported in-service stressful experience 
include experiencing bombings, an incident involving the 
plane crash of an American pilot into the sea, and witnessing 
the bodies of a man and woman being eaten by rats in Manila 
in October 1971, all of which allegedly occurred during his 
service aboard the USS ORISKANY.  

3.  While there is no evidence other than the veteran's 
assertions that he witnessed the stressful events, as 
claimed, the occurrence of a June 1971 plane crash off the 
bow of the USS ORISKANY, in which a pilot was killed, has 
been independently corroborated.

5.  The record contains persuasive medical evidence 
indicating that the veteran currently has PTSD, at least in 
part, as a result of the verified in-service stressful 
experience, and that his current symptoms are related to such 
experience.

6.  Although the veteran has complained of experiencing low 
back pain, there is no competent, medical evidence that the 
veteran currently has, or ever has had, an underlying low 
back disability.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

2.  Service connection for low back pain is not warranted.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 1997 statement of the case, and 
subsequently issued supplemental statements of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letter of May 2001) have been afforded opportunities to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a May 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claim.  
A recitation of this information also appears in the November 
2001 supplemental statement of the case, which reflects 
consideration of the claim on the merits.  Hence, the duty to 
notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, but has decided 
not to take advantage of, opportunities to present testimony 
at a hearing on appeal.  Further, the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims.  
The veteran has undergone VA examinations in connections 
examinations in connection with , and arranging for the 
veteran to undergo VA examinations in 1996 and 1998.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of either the PTSD or the low back 
claim that has not been obtained.  In fact, when the veteran 
was queried, via VA's May 2001 letter, about whether there 
were any outstanding medical records for VA to obtain, he did 
not respond.  

Under these circumstances, the Board finds that adjudication 
of the claims for service connection for PTSD and for low 
back pain at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Service Connection for PTSD

The service medical records are negative for findings of any 
psychiatric disorder at the time of the veteran's induction 
examination of 1969 and his discharge examination of 1972, 
the treatment records are negative for complaints or findings 
related to a psychiatric disorder.  

The veteran's DD Form 214 and service personnel records 
reflect that he served aboard the USS ORISKANY from March 
1971 to June 1972, as an aircraft mechanic.  He was awarded 
the National Defense Service Medal.  

Pursuant to the veteran's claim for service connection for 
PTSD, filed in 1996, a VA psychiatric examination was 
conducted in December 1996.  The veteran reported that during 
his service on an aircraft carrier located off of the coast 
of Vietnam, he witnessed a crash of an American pilot who hit 
the ship and his plane exploded.  The veteran further noted 
that later the pilot's head and helmet were discovered and 
sharks had eaten the remainder of his body.  The examiner 
diagnosed generalized anxiety disorder, and opined that the 
veteran did not fulfill the criteria for a diagnosis of PTSD 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) .  

A VA psychiatric examination was conducted in April 1998.  In 
the history section, the examiner noted that claims file was 
not available for review in which it was noted that the 
claims folder was not available at the time of the 
examination.  During the 1998 examination, the veteran 
relayed his experiences of witnessing a lot of crashes and 
bombings off of the coast of the ship, as well as the 
incident involving seeing the pilot's head in his helmet.  
The examiner diagnosed mild PTSD and dysthymic disorder.  The 
examiner opined that the veteran's mild PTSD is due to his 
service, and that he suffers from an underlying chronic 
depression.  

In May 1998, VA received the veteran's statement detailing 
his in-service stressors.  He reported that in 1971, he was 
walking around Manila and saw two bodies in an alley being 
eaten by rats.

In a May 2001 letter, the RO requested information 
corroboration of the veteran's claimed in service stressors-
specifically, the plane crash and the veteran's claim of a 
man and woman being eaten by rats-from the U.S. Armed 
Services Center for Research of Unit Records (Unit Records 
Center).  In a July 2001 response, the Unit Record Center 
forwarded copies of the 1971 and 1972 command histories 
submitted by CVA 34, the veteran's unit, aboard the USS 
ORISKANY.  Deck logs were also provided.  According to the 
command histories, six aviators were lost during the 1971 
West Pacific (WESTPAC) Cruise and a man was fatally wounded 
in an accident at Subic Bay, Philippines in 1971.  The deck 
logs document that two men fell overboard on the USS ORISKANY 
on May 14, 1971, and that both men were taken to the sick bay 
on the ship.  The reports show that the deck logs verify that 
on June 21, 1971, a pilot crashed into the sea off of the 
port bow of the USS ORISKANY.  The aircraft sank into the 
waters and the pilot was never recovered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  [Parenthetically, 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD, 
that requirement has since been eliminated; as, in this 
regard, the current version of 3.304(f) as regards the three 
regulatory criteria-requiring only a diagnosis rendered in 
accordance with 38 C.F.R. § 4.125(a) (2001), which 
incorporates the provisions of the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV)-is more favorable to the veteran, it must be considered 
in the adjudication of his claim.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).] 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
2001); 38 C.F.R. 3.304(f) (2001); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. 
App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran has not alleged, and the record 
does not indicate, that the veteran engaged in combat with 
the enemy.  The veteran's DD Form 214 and service personnel 
records reflect that he served aboard the USS ORISKANY from 
March 1971 to June 1972, as an aircraft mechanic, an 
occupation not typically associated with combat.  He was 
awarded the National Defense Service Medal, but none of the 
medals typically associated with combat service.  Hence, 
under the governing legal authority, the occurrence of his 
claimed in service stressor(s) must be corroborated by 
credible evidence. 

In this case, the Board finds that the occurrence of at least 
one of the veteran's claimed in-service stressful experiences 
has been independently corroborated.  Significantly, 
information received from the Unit Records Center does 
reflect that a pilot did crash into the sea, off the port bow 
of the USS ORISKANY, in June 1971, during the time period the 
veteran served on that ship.  

The Board recognizes that the veteran's account of the 
incident occurring more than 30 years ago is not entirely 
consistent with what was verified (i.e., the veteran 
indicated that he witnessed the retrieval of the pilot's head 
and helmet, whereas the Unit Service Center indicated that 
the pilot's body was never recovered), and that the deck logs 
and command histories do not provide specific corroboration 
that the veteran witnessed or in any way participated in the 
alleged events.  However, requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  In Suozzi, the Court 
found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.  Therefore, in this case, it is 
reasonable to find that the deck logs and command histories 
provide favorable corroboration of the veteran's alleged in-
service stressor.  The Board finds it significant to note 
that there is no evidence to contradict the veteran's 
assertion that he witnessed the plane crash (e.g., evidence 
that indicates that the veteran was not on the ship on the 
date in question).  

Under the circumstances of the case, in light of the Suozzi 
opinion, and with resolution of all reasonable doubt in the 
veteran's favor (see 38 C.F.R. § 5107(b) (1991 & West Supp. 
2001); Gilbert v. Derwinski, 1 Vet.  App. 49, 55-57 (1990)), 
the Board finds that the veteran's report that he witnessed a 
plane crash in service has been corroborated.  The question 
remains, however, as to whether the veteran, in fact, PTSD 
(based on the corroborated in-service event), and whether 
there is a nexus between such events and the veteran's 
symptoms.

The Board notes that on the first VA examination of December 
1996, the examiner opined that the veteran did not fulfill 
the DSM-IV criteria for a diagnosis of PTSD, and diagnosed 
generalized anxiety disorder; the examiner, however, did not 
clearly explain the bases for his conclusion.  Later, in  
1998,  examiner diagnosed PTSD and related the condition to 
the veteran's service.  The Board finds that the 1998 
examination report and opinion provides more persuasive 
evidence on the question of whether the veteran, in fact, has 
PTSD.  

Although the 1998 examiner noted that the claims file was not 
available for review, the examiner obviously was aware of the 
findings and conclusions made on the previous examination, as 
the examiner referred to the 1996 report.  Although the 1998 
VA examiner did not state specifically that the PTSD was due 
to a particular stressor, it appears that such is 
established, by implication, by the examiner's use of the 
term "service in the military", which appears to relate to 
the plane crash and other events described by the veteran 
during that examination.  Therefore, it is reasonable to find 
that in 1998, the examiner arrived at a diagnosis of PTSD 
after having had an opportunity to interview and evaluate the 
veteran, and reviewing the prior examiner's impressions and 
opinions.  The Board also notes that, while the veteran's 
reported history at the examination included some additional 
incidents that have not specifically been verified, it is 
likely that, he would have diagnosed PTSD solely on the basis 
of the plane crash, given the facts that that was the central 
event reported at the time of the prior examination, the fact 
that some of the veteran's current symptoms are associated 
with the plane crash (see below), and that at the time of the 
1998, one of the veteran's reported symptoms was that the 
sound e veteran had continuing symptoms associated wit, 
following the 1996 examination, and VA's adoption of the 
version of the DSM that reflects a shift in the standard for 
establishing a sufficient stressor for PTSD purposes from an 
objective to a more subjective one.  See Cohen, 10 Vet. App. 
at 141.  For all these reasons, and, again, resolving any 
doubt in the veteran's favor, the Board finds that the 1998 
diagnosis of PTSD, related to the veteran's military service, 
meets the first criterion under 38 C.F.R. § 3.304(f).  

Finally, the Board finds that the 1998 VA examination report 
suggests a nexus between the veteran's current symptoms and 
the corroborated June 1971 plane crash he asserts that he 
witnessed.  The examiner noted that the veteran had 
occasional nightmare about rodents (an event not verified) 
and other his in-service experiences (to include, presumably, 
the corroborated plane crash).  Significantly, moreover, the 
examiner reiterated the veteran's report that the sound of an 
airplane makes him very upset; there appears to be a more 
direct link between this symptom and the corroborated plane 
crash.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and in light of the 
foregoing, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the veteran has 
satisfied all three elements necessary for a claim for 
service connection for PTSD, i.e., a clear current diagnosis 
of the disorder, credible supporting evidence that in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
in-service stressors.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is warranted.

II.  Low Back Pain

On the induction examination of 1969, the spine was normal.  
Complaints and findings related to a back problem do not 
appear in the treatment records.  The discharge examination 
of 1972 reflects a finding of a normal spine.  

A VA examination was initially conducted in July 1995, but 
was deemed inadequate.  A repeat x-ray was recommended.  
Another VA examination was conducted in March 1996.  

When examined in March 1996, the veteran reported a history 
of doing a lot of bending during service, and that he first 
started experiencing "real pain" in the right low back in 
1992.  He had not received any treatment, and had not 
required any hospitalization or surgery.  The veteran 
complained of right low back pain.  The examiner reported a 
finding of normal lumbosacral spine.  X-rays revealed a 
normal lumbosacral spine.  

A VA examination was conducted in April 1998.  The veteran 
relayed that he did not recall any specific injury to the 
back during service, but he did a lot of bending and lifting.  
He was seen once by a physician, but does not remember the 
treatment.  Since service, he had not sought medical 
treatment, but complained of gradual worsening over the past 
6 to 7 years.  The examiner noted that the x-rays were within 
normal limits, and reported a diagnosis of mechanical chronic 
low back pain syndrome with no significant functional 
impairment.  

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by a veteran's active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  Thus, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  In the absence of proof  (i.e., competent 
evidence) of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In this case, a primary and essential element has not been 
met with respect to the claim at issue.  Although low back 
pain has been noted among the current findings, there is no 
competent evidence that the veteran currently has a diagnosed 
low back disability.  In fact, the x-ray reports of record 
consistently reflect findings of a normal lumbosacral spine.  
Moreover, the recent diagnosis of "mechanical chronic low 
back pain" does not in, in and of itself, establish that the 
veteran actually has a low back disability, as that term in 
used in the statutes and regulations governing payment of VA 
compensation benefits.  

In this regard, the Board points out that in the case 
Sanchez-Benitez v. West, 13 Vet App 282 (1999), the United 
States Court of Appeals for Veterans Claims (Court) made a 
distinction between the consideration of pain as it pertains 
to the rating of a service-connected disability and the 
consideration of pain as a disability for which service 
connection may be granted.  Essentially, the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  That 
is the case here since an underlying malady has not been 
identified in any of the medical reports of record, 
consisting of VA examinations conducted for the express 
purpose of identifying any current low back disability, and 
the veteran has neither presented nor alluded to the 
existence of any medical evidence establishing that he 
currently suffers from a back disability (and, if so, that 
such disability is related to disease or injury incurred or 
aggravated in service).  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While he may well 
believe that he has a current low back disability related to 
his military service, as a layperson without the appropriate 
medical training and expertise, he is not competent to offer 
a probative opinion on a medical matter, such as medical 
diagnosis and opinion as to etiology or nexus.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Under these circumstances, the claim for service connection 
for low back pain must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable with respect to the in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  

ORDER

Service connection for PTSD is granted.

Service connection for low back pain is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

